DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 08/22/2019.  In virtue of the communication:
Claims 1-10 are pending in the instant application.
The references cited in the Information Disclosure Statement (IDS) filed on 04/10/2020, 10/02/2020 and 10/05/2020 have been considered by the examiner.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a) as being anticipated by OHNO (U.S. Pub. 2017/0214129 A1).
Regarding claim 1, OHNO discloses an antenna apparatus (Figs. 1-3) comprising:
a base member (70, Fig. 1);

a pad member (3, Fig. 1) for covering a peripheral edge of the base member (Fig. 1), wherein the case member has a boss (as in Fig. 3 where screw 104 is fixed in) into which the fixing tool is inserted, and wherein
a portion of the pad member is compressed by fixing the boss and the base member with the fixing tool ( Fig. 1).
Regarding claim 2, OHNO discloses the antenna apparatus wherein a step is provided between an upper surface of the pad member and an upper surface of the base member in a region overlapping the boss in plan view (as step on base 70, Fig. 1).
Regarding claim 3, OHNO discloses the antenna apparatus wherein a thickness of a first portion of the pad member located between the boss and the base member is thinner than a thickness of a second portion adjacent to the first portion of the pad member (Fig. 1).
Regarding claim 4, OHNO discloses the antenna apparatus wherein an upper surface of at least one of a first portion of the pad member located between the boss and the base member and a second portion adjacent to the first portion of the pad member has a groove (as of groove in Fig. 1).
Regarding claim 5, OHNO discloses the antenna apparatus wherein the groove is provided to surround an opening of the pad member in plan view (Fig. 1).
Regarding claim 6, OHNO discloses the antenna apparatus wherein the groove has a first side wall (outside wall of groove,, Fig. 1) closer to the boss and a second side wall (inside wall of groove, Fig. 1) facing the first side wall in cross-sectional view, and wherein when the boss and 
Regarding claim 7, OHNO discloses an antenna apparatus comprising:
a base member (70, Fig. 1);
a case member (1, Fig. 1) fixed to the base member with a fixing tool (screw 104, Fig. 1); and
a pad member (3, Fig. 1) for covering a peripheral edge of the base member (Fig. 1), wherein the case member has a boss (as in Fig. 3 where screw 104 is fixed in) fixed with the fixing tool, and wherein
an upper surface of at least, one of a first portion of the pad member located between the boss and the base member and a second portion adjacent to the first portion of the pad member has a groove (as of groove in Fig. 1).
Regarding claim 8, OHNO discloses the antenna apparatus wherein the groove is provided to surround an opening of the pad member in plan view (Fig. 1).
Regarding claim 9, OHNO discloses the antenna apparatus wherein the groove has a first side wall (outside wall of groove,, Fig. 1) closer to the boss and a second side wall (inside wall of groove,, Fig. 1) facing the first side wall in cross-sectional view, and wherein the first side wall and the second side wall are separated from each other (Fig. 1).
Regarding claim 10, OHNO discloses the antenna apparatus wherein the fixing tool is a screw (104, Fig. 1).
Inquiry
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T VU whose telephone number is (571) 272-1832.  The examiner can normally be reached on 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on (571) 272-2238.  The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2800.

/JIMMY T VU/Primary Examiner, Art Unit 2844